Title: To Thomas Jefferson from Edmund Pendleton, 29 July 1776
From: Pendleton, Edmund
To: Jefferson, Thomas


                    
                        Dr. Sir
                        Caroline July 29th. 1776.
                    
                    I set down to continue my correspondence, tho’ have nothing to communicate worthy so much of your time as the reading will require. We have nothing from the Southward, at least that has  reached Us, since Genl. Lee’s Letter to me. Dunmores Squadron were Pirating up Potowmack last week. I am not informed of any particular damage they did, except to Mr. William Brent of Stafford, in burning his dwelling House and Stable, some Stacks of Hay and wheat. They set fire to every House, but the Matches went Out and they were saved except the two above. I would willingly conceal the shame of some of our Militia on that Occasion, who departed from the Dignity of Men, in Rude behavior to the Enemy ‘til they provoked them to come on shore and then in runing away from them. Our third Regiment and a Minute Batallion under your Charles Lewis gone to Potowmack to Watch their Motions, will I doubt not treat them in a different manner if they land in their way. They are retired to their Nest down the River. I forgot to mention that there is a Report of the Creeks and Cherokee Indians having jointly Attacked and killed 30 or 40 of Our people, but in which Countrey I am not told, nor is the Account well authenticated. It is said however that Our freinds had pursued and killed 10 of them, and that one or two on Examination had proved to be white men Painted. The Governor has been Ill ever since his appointment, is on the recovery, and was I hear on Saturday last to go to Hanover to perfect his health. Did you ever transmit me the cost of the Wire you were so kind as to buy for me, if you did, I either did not receive or Mislaid it. Pray let me know the sum in your next, that I may remit it by Mr. Wythe. I am in daily anxious expectation of some important Intelligence from New York, where I think a great Battle must soon be fought. Don’t delay, My Dr. Sr., to give me the most early Account of it. I am Yr. Affecte. Friend,
                    
                        Edmd. Pendleton
                    
                    
                        Pray direct my Letters “to be taken out of the Mail at Fredricksburg and given to the New-Castle rider.”
                    
                